Exhibit 10.1

FIRST AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into this 30th day of March, 2009 by and between Silicon Valley Bank
(“Bank”) and SOLTA MEDICAL, INC., a Delaware corporation (“Borrower”) whose
address is 25881 Industrial Boulevard, Hayward, CA 94545.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of the Effective Date (as the same may from time to time be further
amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) revise the
financial covenants and (ii) make certain other revisions to the Loan Agreement
as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 6.7 (Financial Covenants). Section 6.7(a) is amended in its entirety
and replaced with the following:

“(a) Liquidity Ratio. A ratio of Liquidity to all Indebtedness owing from
Borrower to Bank of at least (i) 1.85 to 1.00 at all times from March 31, 2009
through March 31, 2010 and (ii) 1.65 to 1.00 at all times thereafter.”

2.2 Section 6.7 (Financial Covenants). Section 6.7(c) is amended in its entirety
and replaced with the following:



--------------------------------------------------------------------------------

“6.7 Tangible Net Worth. A Tangible Net Worth of not less than the following at
all times during the applicable measuring period.

 

Monthly Measuring Period

  

Minimum Tangible Net Worth

March 2009

   $11,500,000

April 2009

   $11,000,000

May 2009

   $10,000,000

June 2009

   $12,000,000

July 2009

   $11,000,000

August 2009

   $11,000,000

September 2009

   $12,000,000

October 2009

   $12,000,000

November 2009

   $11,000,000

December 2009

   $13,000,000

January 2010

   $12,000,000

February 2010

   $11,000,000

March 2010

   $12,500,000

April 1, 2010 and all times thereafter

   $14,000,000

“

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

 

2



--------------------------------------------------------------------------------

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

3



--------------------------------------------------------------------------------

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6. Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Bank of this Amendment by each party hereto and
(ii) the payment by Borrower of an amendment fee in the amount of Thirty
Thousand Dollars ($30,000).

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

 

Silicon Valley Bank

 

By:

Name:                                      
                                                                              

Title:                                      
                                         
                                       

  

BORROWER

 

Solta Medical, Inc.

 

By:

Name:                                      
                                                                          

Title:                                      
                                                                            



--------------------------------------------------------------------------------

EXHIBIT D—COMPLIANCE CERTIFICATE

 

TO:       SILICON VALLEY BANK

Date:                                                                 

FROM: SOLTA MEDICAL, INC.

The undersigned authorized officer of SOLTA MEDICAL, INC. (“Borrower”) certifies
that under the terms and conditions of the Loan and Security Agreement between
Borrower and Bank (the “Agreement”), (1) Borrower is in complete compliance for
the period ending _______________ with all required covenants except as noted
below, (2) there are no Events of Default, (3) all representations and
warranties in the Agreement are true and correct in all material respects on
this date except as noted below; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date, (4) Borrower, and each of its Subsidiaries, has timely filed
all required tax returns and reports, and Borrower has timely paid all foreign,
federal, state and local taxes, assessments, deposits and contributions owed by
Borrower except as otherwise permitted pursuant to the terms of Section 5.9 of
the Agreement, and (5) no Liens have been levied or claims made against Borrower
or any of its Subsidiaries relating to unpaid employee payroll or benefits of
which Borrower has not previously provided written notification to Bank.
Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except (i) as explained in an
accompanying letter or footnotes and (ii) with respect to unaudited financials
for the absence of footnotes and subject to year-end adjustments. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

  

Required

  

Complies

Monthly financial statements with Compliance Certificate

   Monthly within 30 days    Yes    No

Annual Financial Projections

   Within 7 days of approval by board    Yes    No

10-Q, 10-K and 8-K

   Within 5 days after filing with SEC    Yes    No

A/R & A/P Agings, Deferred Revenue Report

   Monthly within 30 days    Yes    No  

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date (if no registrations, state
“None”)

 

 

 

 

Financial Covenant

  

Required

  

Actual

  

Complies

Minimum Liquidity Ratio

   1.85:1.00 from 3/31/09 till 3/31/10 and 1.65:1.00 at all times thereafter   
_____:1.00    Yes    No

Minimum Quarterly EBITDA (beginning with

the quarter ending 12/31/09)

   $1.00    $_______    Yes No

Minimum Tangible Net Worth

   See attached Schedule    $_______    Yes No

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.



--------------------------------------------------------------------------------

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

 

 

SOLTA MEDICAL, INC.

 

By:                                       
                                                                               

Name:                                      
                                                                          

Title:                                      
                                                                            

  

BANK USE ONLY

 

Received by:                                        
                                                      

AUTHORIZED SIGNER

 

Date:                                      
                                                                      

 

Verified:                                      
                                                               

AUTHORIZED SIGNER

 

Date:                                      
                                                                      

 

Compliance Status:     Yes    No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated: ____________________

 

I. Liquidity Ratio (Section 6.7(a))

Required:(i) 1.85 to 1.00 at all times from March 31, 2009 through March 31,
2010 and (ii) 1.65 to 1.00 at all times thereafter.

Actual:

 

A.

   Aggregate value of the unrestricted balance sheet cash of Borrower and
Guarantor    $                 

B.

   50% of the aggregate value of Eligible Accounts    $                 

C.

   Liquidity (line A plus line B)    $                 

D.

   Aggregate value of Obligations to Bank    $                 

E.

   Liquidity Ratio (line C divided by line D)   

Is line E equal to or greater than (i) 1.85 to 1.00 at all times from March 31,
2009 through March 31, 2010 and (ii) 1.65 to 1.00 at all times thereafter?

 

             No, not in compliance                 Yes, in compliance



--------------------------------------------------------------------------------

II. Quarterly EBITDA (Section 6.7(b))

Required: $1.00

Actual:

 

A.

   Net Income    $                 

B.

   To the extent included in the determination of Net Income      

1.      The provision for income taxes

   $                    

2.      Depreciation expense

   $                    

3.      Amortization expense

   $                    

4.      Net Interest Expense

   $                    

5.      non-cashcompensation expenses or other non-cash expenses or charges
incurred during such period arising from the sale of stock, the granting of
stock options, stock appreciation rights and other similar arrangements of
Borrower and its Subsidiaries

     

6.      The sum of lines 1 through 5

   $                 

C.

  

EBITDA(line A plus line B.6)

   $                 

Is line C equal to or greater than $1.00

 

             No, not in compliance                 Yes, in compliance



--------------------------------------------------------------------------------

III. Tangible Net Worth (Section 6.7(c))

Required: See Chart Below

Actual:

 

A.

   Aggregate value of total assets of Borrower and Guarantor    $
                

B.

   Aggregate value of goodwill of Borrower and Guarantor    $                 

C.

   Aggregate value of intangible assets of Borrower and Guarantor    $
                

D.

   Aggregate value of obligations owing to Borrower or Guarantor from officers
or Affiliates    $                 

E.

   Aggregate value of any reserves not already deducted from assets    $
                

F.

   Aggregate value of all obligations that should, under GAAP, be classified as
liabilities on Borrower’s consolidated balance sheet, including all Indebtedness
   $                 

G.

   Tangible Net Worth (line A minus line B minus line C minus line D minus line
E minus line F)    $                 

Is line G equal to or greater than the applicable amount below for the
applicable measuring period

 

             No, not in compliance                 Yes, in compliance

 

Monthly Measuring Period

  

Minimum Tangible Net Worth

March 2009

   $11,500,000

April 2009

   $11,000,000

May 2009

   $10,000,000

June 2009

   $12,000,000

July 2009

   $11,000,000

August 2009

   $11,000,000

September 2009

   $12,000,000

October 2009

   $12,000,000

November 2009

   $11,000,000

December 2009

   $13,000,000

January 2010

   $12,000,000

February 2010

   $11,000,000

March 2010

   $12,500,000

April 1, 2010 and all times thereafter

   $14,000,000